Citation Nr: 0106258	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  95-34 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151, for a 
left shoulder disorder, claimed to be a result of VA medical 
treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from July 1959 to 
July 1962.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a March 1995 rating decision, 
in which the RO denied the veteran's claim for entitlement to 
benefits under 38 U.S.C.A. § 1151 for a left shoulder 
disorder, claimed to have resulted from VA medical treatment.  
The veteran filed an NOD in April 1995, and the RO issued an 
SOC in September 1995.  He filed a substantive appeal in 
October 1995.  In March 1996, the veteran testified before a 
Hearing Officer at the VARO in Boston.  A Supplemental 
Statement of the Case (SSOC), was issued in August 1996.  
Thereafter, the veteran's appeal came before the Board, 
which, in a January 1999 decision, remanded the appeal to the 
RO for additional development.  An SSOC was issued in 
November 2000.  

The Board notes that reference to the VA Medical Center 
(VAMC) in Boston, during the course of this decision, may 
also allude to records indicating origin at the VA medical 
facilities at Bedford and Jamaica Plain.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  


2. The veteran suffered a left proximal humerus (shoulder) 
fracture in January 1992, and subsequently underwent an 
open reduction internal fixation of the fracture that same 
month at the VAMC in Boston.  

3. After his discharge from the Boston VAMC, the veteran 
presented again to the same facility, complaining of fever 
and chills, and drainage from the site of the original 
surgery; he was provided medication and physical therapy, 
and was discharged in March 1992.  

4. The veteran returned to the VAMC in Boston in March 1992 
complaining of severe left shoulder pain, was diagnosed 
with possible osteomyelitis, and was treated with 
antibiotics for four weeks.  

5. In May 1994, the veteran sought treatment at the Boston 
VAMC for left shoulder pain and limitation of motion; he 
subsequently underwent a left shoulder hemi-arthroplasty.  

6. In March 1995, the veteran underwent a left glenohumeral 
arthrodesis at Massachusetts General Hospital.  

7. As requested in a Board remand, the veteran was scheduled 
for a VA medical examination, to include the rendering of 
a medical opinion based upon current clinical findings and 
review of medical history; notification of the examination 
was sent to his last known address of record, and the 
notification letter was returned by the U.S. Postal 
Service as undeliverable.  

8. The preponderance of the evidence of record is against the 
veteran's claim for benefits under the provisions of 
38 U.S.C.A. § 1151 for a left shoulder disorder, as there 
is no competent medical evidence that any claimed 
additional disability resulted from VA hospitalization, or 
VA medical or surgical treatment.


CONCLUSION OF LAW

The veteran does not suffer from additional disability to his 
left shoulder as a result of VA medical treatment.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991 and Supp. 2000); Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107(b)); 38 C.F.R. § 
3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the record reflects that, in January 1992, the 
veteran presented at the Boston VAMC, having sustained a left 
proximal humerus fracture when he fell on his left shoulder 
while intoxicated.  Relevant treatment consisted of an open 
reduction internal fixation (ORIF).  In particular, the 
operation report noted that, upon inspection of the fracture, 
the major articular fragment was actually quite thin and was 
rotated posteriorly.  The lesser tuberosity was seen with the 
subscapularis intact.  The proximal humeral shaft was 
comminuted (i.e., broken into pieces), with at least one 
large cortical fragment separate from the main shaft.  It was 
reported that the greater tuberosity fragment was retracted 
proximally up under the acromion and could be mobilized up 
into the wound, but not to an anatomic position.  The labium 
was completely torn off the glenoid, and the head fragment 
was dislocated inferiorly and interiorly.  

Subsequently, during the course of the operation, the humeral 
head fragment was rotated back to its normal position and 
relocated in the glenoid with the fragment in position.  
There was an extensive bony void in the humeral head fragment 
and a decision was made to proceed with an impacted-type 
reduction as opposed to an anatomic-type reduction.  Holes 
were then drilled and wire was passed through these, and the 
fragments were secured, including the head, lesser 
tuberosity, and shaft.  With the wire fixation in place, the 
entire unit was reported as appearing stable and moving as 
one.  Thereafter, the veteran's rotator cuff was secured, and 
the biceps tendon, which had been torn at the time of the 
injury, was tacked down to the residual capsule to provide 
some additional anterior stability.  A subsequent VAMC Boston 
discharge summary, dated from January to February 1992, noted 
that the veteran did well post-operatively, with some 
drainage of the shoulder.  

Less than a week later, in February 1992, the veteran 
returned to the Boston VAMC complaining of fever and chills, 
with a temperature of 102 and drainage from the surgery site.  
A discharge summary, dated from February to March 1992, noted 
that clinical evaluation of the veteran's left shoulder 
revealed the inferior aspect of the wound site as being open, 
with large amounts of drainage.  The veteran's hospital 
course included being placed on intravenous Kefzol, and, 
after the first few days, there were decreased complaints 
with respect to the wound, in addition to the wound clearing 
up.  The veteran's wound was then packed, and the redness 
decreased markedly.  Physical therapy and active exercise 
resulted in improved range of motion of the left shoulder.  

Later that month, March 1992, following his hospital 
discharge, the veteran returned to the VAMC in Boston 
complaining of severe left shoulder pain, and of night sweats 
with rigors.  He was found to have an increased white cell 
count.  A discharge summary, dated from March 1992 to April 
1992, reflects that a CT (computed tomography) scan of the 
left shoulder was noted to have shown an effusion, and 
osteomyelitis could not be ruled out.  The left shoulder 
effusion was aspirated (i.e., tapped and drained) twice, and 
in both instances a culture done of the fluid was negative.  
The veteran was given antibiotic treatment for four weeks to 
treat the possibility of osteomyelitis, and also underwent an 
intensive schedule of physical and occupational therapy, with 
gradual improvement of his left shoulder mobility.  

In November 1992, a radiographic study of the veteran's left 
shoulder was undertaken.  The X-ray report noted an 
impression of a well-healed impacted surgical neck fracture 
of the left humerus, with two wires and extensive callus 
formation causing complete ankylosis of the fracture site 
with the inferior aspect of the scapula and glenoid.  The 
callus formation (calcification) was noted to extend to the 
rotator cuff.  An arthrogram of the left shoulder in June 
1993 revealed the articular surface of the humerus to be 
flattened and irregular.  There was no definite rotator cuff 
tear seen.  Plain film tomography following the arthrography 
revealed healing of the humeral head to the shaft and 
extensive heterotopic ossification.  A subsequent 
radiographic study, in January 1994, noted no significant 
interval change from the November 1992 study.  

Thereafter, in May 1994, the veteran underwent a left total 
shoulder arthroplasty.  A VAMC Boston discharge summary, 
dated that same month, noted the veteran's report of 
suffering from continuous pain with progression and loss of 
motion in his left shoulder since his ORIF in January 1992.  
Prior to the surgery, the veteran's range of motion of his 
left shoulder was noted as forward flexion to 30 degrees, 
abduction to 30 degrees, external rotation to (negative) 20 
degrees, and internal rotation to (negative) 10 degrees with 
pain and crepitus.  The veteran's surgery was noted to have 
gone well, and the veteran reportedly progressed well but 
slowly over the course of his hospital stay.  

In June 1994, a radiographic study of the veteran's left 
shoulder was undertaken.  The X-ray report noted that the 
humeral head prostheses was in place, the prosthetic shaft 
was in good relationship with the native bone, and there was 
no evidence of loosening or infection.  

In September 1994, the veteran was examined by Jeffrey 
Zilberfarb, M.D., of Massachusetts General Hospital.  In an 
examination report, dated that same month, Dr. Zilberfarb 
remarked that, at the time of the veteran's operation in May 
1994, for his left hemi-arthroplasty, there had been no 
identifiable subscapularis tendon or identifiable lesser or 
greater tuberosity.  However, there was a massive amount of 
heterotopic ossification.  In addition, the glenoid was felt 
to be slightly worn, and a cemented humeral prosthesis with a 
large 52 mm head was put in place.  Since that time, the 
veteran had complained of severe pain in his left shoulder, 
as well as a poor range of motion, which was reportedly worse 
than it had been prior to the surgery.  The veteran denied 
any fever, chills, or drainage.  

On clinical evaluation, active range of motion of the left 
shoulder was elevation to 40 degrees, abduction to 30 
degrees, and lateral rotation to 30 degrees.  There was a 
positive apprehension sign, and evidence of anterior 
instability.  The veteran exhibited diffuse tenderness to 
palpation about the superior aspect of the shoulder.  In 
addition, rotator cuff strength was very weak, and there was 
evidence of a proximal biceps tendon rupture.  Dr. Zilberfarb 
also noted that X-rays had revealed a cemented humeral 
component in place, without evidence of loosening, with 
proximal migration of the humerus.  There was also a 
substantial amount of degenerative change in the glenoid.  
There also appeared to be anterior subluxation of the 
prosthetic component.  Dr. Zilberfarb's conclusion was that 
the veteran's pain was probably due to the instability of his 
left shoulder with a poor rotator cuff, and also due to the 
degenerative joint changes in the glenoid.  

In October 1994, the veteran was examined during shoulder 
rounds at Massachusetts General Hospital.  Options for 
treatment were noted to be limited.  It was felt that to 
undertake another hemi-arthroplasty and possibly to change 
the version of the prosthesis in a more retroverted position 
would likely lead to failure, because the veteran's rotator 
cuff and soft tissues were deficient.  It was also felt that 
the veteran's pain would probably not be relieved by 
performing a resection arthroplasty.  Thus, the only 
plausible option was reported as being a glenohumeral 
arthrodesis using autograft.  

In December 1994, the veteran underwent bone imaging of his 
left shoulder which revealed proximal humeral hypertrophic 
change corresponding to the increased uptake around the neck 
of the prosthesis.  There was no finding of infection of the 
prosthesis.  That same month, the veteran filed a claim for 
entitlement to compensation under 38 U.S.C.A. § 1151, for 
left shoulder disability.  

In March 1995, the veteran underwent a left shoulder 
arthrodesis with iliac crest bone graft.  A Massachusetts 
General Hospital discharge summary, dated that same month, 
noted that physical examination prior to surgery revealed 
atrophy of the left deltoid and first spinatus muscles.  
Active range of motion of the left shoulder was 45 degrees of 
total elevation with lateral rotation to neutral, and 
strength was 3/5.  An associated operative report noted that, 
in reviewing the VA's operative report from May 1994, a large 
"hemi" measuring 52 mm had been placed with a size #8 
Intermedics stem into the veteran's left shoulder, given the 
lack of rotator cuff present.  In this instance, during the 
present 1995 surgery, the prosthesis and its head were 
removed, along with scar tissue and cement.  With respect to 
the glenoid, 4-5 mm of cartilage and debris were removed down 
to the cancellous bone.  Thereafter, iliac crest cancellous 
bone was placed into the shaft of the proximal humerus, and 
the humerus and glenoid were brought together with a plate 
and screws.  No complications were reported.  

The veteran was subsequently examined by Dr. Zilberfarb, in 
April and May 1995, and noted to be doing well.  
Subsequently, later that month, in May 1995, the veteran 
complained of some popping sounds in his left shoulder.  
There was no evidence at that time of loosening of the 
fusion.  

In March 1996, the veteran testified before a Hearing Officer 
at the VARO in Boston.  He reported that the wires which VA 
had used in surgery to treat his fractured humerus had only 
lasted two months.  Following his left shoulder arthroplasty, 
the veteran testified that he had still experienced pain, and 
had a decreased range of motion.  He stated that he had 
eventually contacted Dr. Zilberfarb at Massachusetts General 
Hospital, and was told that the VA had "made a mess" of the 
arthroplasty operation and that the prosthetic ball used had 
been too big.  The veteran reported that, while the 
subsequent fusing of his shoulder had relieved his pain, he 
still suffered from an extremely limited range of motion.  He 
testified that he had been told by doctors at Massachusetts 
General Hospital that he would have eight percent use of his 
left shoulder and arm.  

In the Remand decision issued by the Board in January 1999, 
we directed the RO to request the veteran to submit 
additional evidence, including any medical opinion he might 
wish to secure from a physician, including Dr. Zilberfarb, in 
support of his claim.  Then, the RO was asked to schedule the 
veteran for a VA medical examination, and the examiner was to 
review the entire record and provide an opinion as to whether 
the veteran's current left shoulder disability was causally 
related to his VA treatment.  A letter, notifying the veteran 
of the time and date of the scheduled examination and 
delivered to his last known address of record, was returned 
by the U.S. Postal Service as "Not Deliverable . . . Unable 
to Forward."  Subsequent correspondence sent to the veteran, 
from the RO and Board, was also returned by the U.S. Postal 
Service as undeliverable.  There is no indication that the 
veteran has apprised VA of his current mailing address.

II.  Analysis

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991 and Supp. 2000), which provides 
that, if a veteran suffers an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (2000).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 2000); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The veteran filed his claim for benefits under 38 U.S.C.A. 
§ 1151 in December 1994.  Therefore, under the statute and 
the opinion of the General Counsel cited above, this claim 
has been adjudicated by the RO, and is being reviewed by the 
Board, under the version of 38 U.S.C.A. § 1151 extant before 
the enactment of the statutory amendment, as interpreted in 
the Gardner decisions, supra, and under the interim rule 
issued by the Secretary on March 16, 1995, and adopted as a 
final regulation on May 23, 1996.  Thus, neither VA fault nor 
an event not reasonably foreseeable would be required for 
this claim to be granted.

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the Court of 
Appeals for the Federal Circuit confirmed that, under section 
5107(a), the Department of Veterans Affairs (VA) had a duty 
to assist only those claimants who had established well-
grounded claims.  More recently, the U.S. Court of Appeals 
for Veterans Claims had issued a decision holding that VA was 
not permitted to assist a claimant in developing a claim 
which was not well grounded.  Morton v. West, 12 Vet.App. 477 
(July 14, 1999), en banc review denied, 13 Vet.App. 205 
(1999) (per curiam), remanded sub nom. Morton v.Gober, No. 
99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished per curiam 
order), opinion withdrawn and appeal dismissed, 14 Vet.App. 
174 (2000) (per curiam).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Several bills were involved in this 
process, and the legislation which now governs cases such as 
this is the Veterans Claims Assistance Act of 2000, Public 
Law No. 106-475, 114 Stat. 2096 (2000).  See generally 
Holliday v. Principi, ___ Vet.App. ___, No. 99-1788 (Feb. 22, 
2001).

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation.  Based upon our review 
of the medical evidence of record, the Board concludes that 
all reasonable efforts have been made to compile a complete 
record for our decision, and that the veteran has had 
adequate notice of the evidence needed to substantiate his 
claim.  

The U. S. Court of Appeals for Veterans Claims (Court) has 
consistently held that a claim for "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savagev. Gober, 10 Vet.App. 488, 493 (1997).  In the same 
vein, the Court has also held that the requirements for 
establishing entitlement to benefits for disability "as if" 
service connected under section 1151 are, paralleling those 
generally set forth for establishing service connection 
claims, as follows:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of a disease or 
injury as the result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation under chapter 31 of title 38, United States 
Code; and (3) medical evidence of a nexus (i.e., a link or a 
connection) between that asserted injury or disease and the 
current disability.  See Jones v. West, 12 Vet.App. 460, 464 
(1999).  

Thus, even without the now repealed well-grounded-claim 
requirement, a veteran must still make a showing of medical 
evidence of a nexus (i.e., a link or a connection) between 
that asserted injury or disease and the current disability.  

The veteran contends that he suffers from limitation of 
motion in his left shoulder as a result of VA medical 
treatment.  Following a review of the medical evidence and 
applicable regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
In reaching this conclusion, the Board has thoroughly 
reviewed the evidence of record.  We are cognizant that, 
following his initial fall and the fracture of his humerus in 
1992, the veteran underwent an ORIF and subsequent hemi-
arthroplasty at the VAMC in Boston.  He continued to complain 
of pain, and later had a left shoulder fusion at 
Massachusetts General Hospital in 1995.  While he no longer 
complains of pain, he has reported that he has extreme 
limitation of motion in his left shoulder and arm.  

As discussed above, one of the basic elements of a claim for 
benefits under the provisions of 38 U.S.C.A. § 1151 is that 
there must be additional disability as a result of VA 
hospitalization, medical examination, or treatment.  
Furthermore, the regulations specify that the additional 
disability must actually result from VA hospitalization or 
medical or surgical treatment, and not merely be coincidental 
therewith.  Here, although the veteran contends that the 
limitation of motion of his left shoulder is the direct 
result of VA treatment, the Board notes that the record is 
devoid of nexus evidence, i.e., medical opinion evidence, 
directly attributing the veteran's current limitation of 
motion of his left shoulder to any medical or surgical 
treatment performed at the Boston VAMC.  

While the veteran testified, during his personal hearing, 
that Dr. Zilberfarb had informed him that VA did not perform 
his hemi-arthroplasty properly, no evidence from Dr. 
Zilberfarb has been submitted attesting to that fact.  As 
noted above, fault on the part of VA does not need to be 
shown for the veteran to succeed with his claim.  However, no 
evidence has come forth from Dr. Zilberfarb, other than 
medical records associated with the veteran's treatment, and 
those records do not reflect an opinion relating the 
veteran's current limitation of motion of his left shoulder 
to treatment received from VA. 

In essence, the only evidence which would relate the 
veteran's current limitation of motion in his left shoulder 
and his VA treatment is the veteran's own contentions.  His 
mere assertion of his view as to cause-and-effect does not 
serve to establish it as fact, since, as a lay person, he is 
not competent to offer medical opinions.  See Voerth v. West, 
13 Vet.App. 117, 120 (1999).  See also Bostain v. West, 11 
Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Moreover, as sympathetic as we might be toward the veteran's 
claim, the Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).  Having reviewed the medical records in this 
case, we can find none supporting the veteran's contention 
that he currently suffers from a disability as a result of VA 
treatment.

The Board would further note that, as part of our January 
1999 remand order, the RO was instructed to schedule the 
veteran for a VA examination, and the examiner was to provide 
an opinion as to whether the veteran's current left shoulder 
disability was causally related to his VA treatment.  A 
letter, notifying the veteran of the time and date of the 
scheduled examination and delivered to his last known address 
of record, was reportedly returned by the U.S. Postal Service 
as undeliverable.  Additionally, subsequent correspondence 
sent to the veteran from the RO and Board was also returned 
by the Postal Service as undeliverable.  

The law provides that, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, 
as appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member. 38 C.F.R. § 
3.655(a).  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record. 38 
C.F.R. 3.655(b).  In an SSOC, dated in November 2000, the RO 
cited to 38 C.F.R. § 3.655, and adjudicated the veteran's 
claim based upon the evidence of record.  

We must emphasize, as has the Court of Appeals for Veterans 
Claims, that "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet.App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  See also Olson v. Principi, 3 
Vet.App. 480, 483 (1992).  Furthermore, a claimant is under a 
duty to keep the RO (and, when necessary, the Board) apprised 
of a means of communicating with him, whether he has a 
regular residence or not.  See 38 C.F.R. § 1.710 (2000).  The 
Court has declared that there is no burden on the part of VA 
to turn up heaven and earth to locate a veteran.  Hyson v. 
Brown, 5 Vet.App. 262, 265 (1993).  

The Board realizes, through our review of the record, that 
the veteran has, at times, been homeless.  However, as noted 
above, he is still responsible for keeping VA apprised of his 
whereabouts.  We remanded this matter because we believed the 
information gleaned from a medical examination, in addition 
to any other medical evidence, which the veteran was asked to 
submit, might have proven beneficial to his claim.  The lack 
of communication from him as to his whereabouts has stymied 
the RO's ability to have him examined.  Moreover, the RO's 
inability to reach him has prevented the veteran from 
possibly securing and submitting additional evidence.  
Therefore, the Board's review can be based only on the 
medical evidence of record, which in this instance does not 
support the veteran's claim.  

The purposes of our previous Remand have been frustrated by 
the veteran's rendering himself incommunicado, at least as to 
contact with VA.  The Board therefore finds that no useful 
purpose would be served in once again remanding this matter.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).

Accordingly, the Board concludes, based upon the record on 
apeal, that the preponderance of the evidence is against the 
veteran's claim for compensation under 38 U.S.C.A. § 1151, 
and therefore, it must be denied.  


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151, for a left 
shoulder disorder, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

